Citation Nr: 0923323	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-05 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES


1.  Entitlement to service connection for hypertension, to 
include as secondary to malaria.

2.  Entitlement to service connection for hemorrhoids, to 
include as secondary to malaria.

3.  Entitlement to service connection for a stress ulcer, to 
include as secondary to malaria.

4.  Entitlement to service connection for pneumonia, to 
include as secondary to malaria.

5.  Entitlement to service connection for a prostate 
condition, to include as secondary to malaria.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from March 1944 to June 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.

The appeal was remanded for additional development of the 
record in August 2008.  While the appeal was in remand 
status, the AOJ granted service connection for malaria.  The 
remaining issues were returned to the Board for appellate 
consideration.

The issues of entitlement to service connection on a 
secondary basis for hypertension, hemorrhoids, stress ulcer, 
pneumonia and a prostate condition are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Hypertension was not manifest in service or within one 
year of discharge; hypertension is unrelated to service.

2.  Hemorrhoids were not manifest in service and are 
unrelated to service.

3.  There is no current evidence of a stress ulcer that is 
related to service.

4.  There is no current evidence of pneumonia that is related 
to service.

5.  A prostate condition was not manifest in service and is 
unrelated to service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

3.  Stress ulcer was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

4.  Pneumonia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

5.  A prostate condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in April 2006 discussed the evidence necessary 
to support a claim for service connection.  The Veteran was 
asked for evidence demonstrating that his claimed conditions 
had existed since service.  The various types of evidence 
that might be helpful in deciding his claim were discussed.  
The evidence of record was listed and the Veteran was told 
how VA would assist him in obtaining additional relevant 
evidence.  This letter also discussed the manner in which VA 
determines disability ratings and effective dates.

A February 2008 letter also discussed the manner in which VA 
determines disability ratings and effective dates.

In October 2008 the Veteran was advised that an examination 
had been requested.  The evidence of record was discussed and 
the Veteran was told how VA would assist him.  

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  Except as discussed below, the content of the 
notice provided to the Veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  Therefore, the 
record reflects that he was provided with a meaningful 
opportunity during the pendency of his appeal such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

With respect to VA's duty to assist, identified private 
medical records have been obtained and associated with the 
claims file.  VA examinations of have been carried out, and 
the Board finds that they were adequate, in that they were 
conducted by a neutral, skilled provider who reviewed the 
claims file, took a history from the Veteran, and discussed 
the evidence of record as it related to the claimed 
disabilities.  The Veteran has not identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

As an initial matter, the Board notes that the appellant has 
not alleged that his claimed disabilities are the result of 
participation in combat with the enemy.  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Service incurrence or aggravation of hypertension may be 
presumed if it is manifested to a compensable degree within a 
year of the Veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Hypertension

Available service records do not reflect the state of the 
Veteran's health either during service or at discharge.  

When he submitted his claim in March 2006, the Veteran stated 
that his hypertension began in November 1993.  Along with his 
claim, he submitted a medical certificate from N.P.B., M.D. 
stating that the Veteran had been  known to be hypertensive 
for 11 years and that he took medications that helped keep 
hypertension under good control.

In a September 2008 statement, the Veteran's family 
physician, Dr. B., stated that he Veteran had hypertension 
and had been prescribed medication since 2004.

A VA examination was carried out in November 2008.  The 
claims file was reviewed.  The Veteran reported that he had 
been diagnosed with hypertension at age 60.  Following a 
review of the Veteran's medical history and examination, the 
diagnosis was essential hypertension.  The examiner concluded 
that the Veteran's hypertension was not related to service, 
noting that the Veteran reported onset at age 60.

Having reviewed the evidence pertaining to this claim, the 
Board concludes that service connection is not warranted for 
hypertension on a direct basis.  In this regard the Board 
observes that there is no indication of hypertension in 
service or within one year of service discharge.  Moreover, 
the Veteran himself has reported that onset of hypertension 
was at age 60, and Dr. B. also indicated a recent onset of 
hypertension.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the Veteran's service or to a service connected 
disability.  While the record demonstrates a current 
diagnosis, it does not contain reliable evidence which 
relates hypertension to service.  There is no lay or medical 
evidence of hypertension during service or within one year of 
separation.  Further, there is no competent evidence relating 
the remote onset of hypertension to service.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, entitlement 
to service connection for hypertension on a direct basis is 
denied.



	Hemorrhoids

Available service records do not reflect the state of the 
Veteran's health either during service or at discharge.  

When he submitted his claim in March 2006, the Veteran stated 
that his hemorrhoids dated to March 1976.  Along with his 
claim, the Veteran submitted a medical certificate from 
Iloilo Doctors' Hospital indicating that he had been admitted 
in March 1976 for thrombosed prolapsed hemorrhoids, post 
operative.

On VA examination in November 2008, the Veteran reported that 
he felt a pea sized protrusion on bowel movement and that it 
eventually enlarged to the point that he had surgery in 1976.  
The examiner noted that the date of onset was 1945.  The 
Veteran reported that he had no present problems.  The 
examiner noted that a rectal examination was not conducted 
because of the Veteran's high blood pressure.  She commented 
that the Veteran was status post surgery for thrombosed and 
prolapsed hemorrhoids in 1976, based on the medical history.  
She concluded that it was difficult to make an opinion 
regarding etiology because of the paucity of medical 
information.  

The Board has also determined that service connection is not 
warranted on a direct basis for hemorrhoids.  As discussed, 
there is no reliable indication of hemorrhoids in service or 
for many years thereafter, based on the record and the 
Veteran's own report.  He has specifically stated that his 
hemorrhoids date to 1976.  During VA examination there was a 
reported onset in 1945.  Here there is a conflict in the 
record.  In a sworn document the Veteran reported one onset 
date, and while not sworn he reported a different date.  The 
Board concludes that the Veteran's sworn statement is more 
probative.  First, the conflict establishes that the Veteran 
is an inaccurate historian.  Furthermore, a false, sworn 
declaration could have severe implications to include 
forfeiture.  Lastly, the reported on set in 1976 is supported 
by the phenomenal lack of probative evidence of hemorrhoids 
within decades of service.  The Federal Court has clearly 
established that conflicting statements and the absence of 
contemporaneous medical records are for consideration.  
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
In sum, while the record reflects that the Veteran underwent 
surgery for hemorrhoids in 1976, there is simply no credible 
evidence which relates hemorrhoids to the Veteran's World War 
II service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, entitlement 
to service connection for hemorrhoids on a direct basis is 
denied.

	Stress Ulcer

Available service records do not reflect the state of the 
Veteran's health either during service or at discharge.  

When he submitted his claim in March 2006, the Veteran stated 
that his stress ulcer began in March 1976.  Along with his 
claim, he submitted a medical certificate from Iloilo 
Doctors' Hospital that states that in March 1976 the Veteran 
was admitted for prolapsed  hemorrhoids, post operative, and 
bleeding from a stress ulcer.  

The report of a June 2007 abdominal sonogram indicates that 
the upper abdominal sonogram was normal.

In a September 2008 statement, the Veteran's family 
physician, Dr. B., stated that the Veteran had stomach 
discomfort characterized as dyspepsia and gastritis, and had 
been prescribed medication since 2004.

On VA examination in November 2008, the Veteran reported that 
he had a stress ulcer when he underwent surgery for 
hemorrhoids in 1976.  He denied a history of ulcer in service 
but reported stomach discomfort in service.  He denied 
treatment in service, however.  The Veteran failed to undergo 
laboratory tests to document any bleeding from his 
gastrointestinal tract.  The examiner concluded that there 
was no clinical evidence of stress ulcer on present 
examination, but that a previous stress ulcer had been 
documented.  She determined that the stress ulcer was not 
attributable to service, noting that stress ulcers developed 
when a patient incurred severe illness or trauma which might 
impair blood supply to the gut or its normal mucosal 
protection.  She indicated that stress ulcers also tended to 
be more prevalent if the patient had a history of 
gastrointestinal ulceration or problems.  She stated that the 
use of prophylactic drugs to prevent bleeding among those at 
risk had reduced the occurrence of stress ulcer, and that 
that practice, inconsonance with the adequate treatment of 
the precipitating illness would likely result in control or 
resolution of the stress ulcer.

The Board finds that service connection for stress ulcer is 
not warranted on a direct basis.  In this regard, there is no 
current diagnosis of stress ulcer.  The VA examiner stated 
that there was no clinical evidence of a stress ulcer, though 
a previous stress ulcer had been documented.  She 
additionally stated that a stress ulcer was not attributable 
to service, and discussed the circumstances under which 
stress ulcers developed.  She concluded that the Veteran's 
stress ulcer had resolved.  The Veteran has not identified or 
produced any evidence, medical or otherwise, that would tend 
to show that he currently has a stress ulcer.  In fact, at 
the November 2008 VA examination, the Veteran failed to 
undergo laboratory tests that might show any gastrointestinal 
bleeding.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Furthermore, there is no lay or medical evidence of a stress 
ulcer in service.  At best, the Veteran placed onset of such 
in 1976.  Accordingly, service connection for stress ulcer 
must be denied.

	Pneumonia

Available service records do not reflect the state of the 
Veteran's health either during service or at discharge.  

When he submitted his claim in March 2006, the Veteran stated 
that he had pneumonia in October 1997.

In a September 2008 statement, M.F., M.D. indicated that the 
Veteran had pneumonia and was confined at St. Paul's Hospital 
in October 1997.  Dr. F. noted that he was assisted by a 
urologist during the Veteran's hospitalizations.

In a September 2008 statement, the Veteran's family 
physician, Dr. B., stated that he gave the Veteran anti-
pneumonia injections every five years.

On VA respiratory examination in November 2008, the Veteran's 
history was elicited.  The examiner noted that the Veteran 
had worked as a teacher and retired in 1960.  The Veteran 
stated that he had pneumonia in 1997 and was well following 
three days of hospitalization.  He endorsed occasional 
shortness of breath and cough with phlegm.  The examiner 
noted that there was no history of pneumonia in service or 
when the Veteran worked as a teacher.  He reported that the 
course since onset was improved.  On physical examination, 
there was no evidence of respiratory abnormality.  The 
examiner concluded that there was no clinical or radiological 
evidence of pneumonia.  

The Board has also determined that service connection is not 
warranted for pneumonia on a direct basis.  The record does 
not contain evidence that shows pneumonia in service.  
Rather, on submission of his claim in March 2006, the Veteran 
stated that he had pneumonia in 1997.  He does not argue that 
he had pneumonia in service or in the years from discharge 
until 1997.  Moreover, there was no evidence of respiratory 
abnormality on VA examination in November 2008, and the 
examiner stated that there was no clinical or radiological 
evidence of pneumonia.  As noted above, Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer.  Accordingly, service connection for 
pneumonia must be denied.  Stated differently, at this time 
there is no reliable evidence of pneumonia or residuals 
thereof.  Furthermore, there is no lay or medical evidence of 
pneumonia during service.  Either fact is a basis for denial.



	Prostate Condition

Available service records do not reflect the state of the 
Veteran's health either during service or at discharge.  

When he submitted his claim in March 2006, the Veteran stated 
that his prostate condition began in November 1993.  Along 
with his claim, he submitted a medical certificate from 
N.P.B., M.D. stating that the Veteran was treated for benign 
prostatic hypertrophy.

The report of a June 2007 sonogram indicates that the Veteran 
had prostatomegaly with benign sonographic features.

In a September 2008 statement, R.N.S., M.D. noted that he 
conducted a physical examination of the Veteran and found 
that he was suffering from benign prostatic hypertrophy.

In a September 2008 statement, the Veteran's family 
physician, Dr. B., stated that he Veteran had benign 
prostatic hypertrophy and had been prescribed medication 
since 2004.

On VA examination in November 2008, the Veteran's history was 
reviewed.  The examiner noted that the Veteran's prostate 
problem had its onset 15 years previously.  She noted that 
the course since onset was improved.  Following examination, 
the diagnosis was benign prostatic hypertrophy based on the 
medical history.  The examiner indicated that the Veteran 
failed to undergo tests to ascertain his prostate problem.  
She concluded that the Veteran's prostate problem was not 
attributable to service, noting that benign prostatic 
hypertrophy affected men as they got old and that it was not 
likely that it was incurred in service.

Careful review of the record has led the Board to conclude 
that service connection is not warranted for a prostate 
condition on a direct basis.  In this regard, the Board 
observes that there is no indication, lay or medical, of a 
prostate condition in service or for many years thereafter.  
Rather, the record reflects the Veteran's report of a 
prostate condition with onset in 1993.  The VA examiner 
specifically concluded that the Veteran's benign prostatic 
hypertrophy was not attributable to service, explaining that 
it affected men as they aged.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the Veteran's service or to a service connected 
disability.  While the record demonstrates a current 
diagnosis, it does not contain reliable evidence which 
relates a prostate condition to service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, entitlement 
to service connection for a prostate condition on a direct 
basis is denied.

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for a stress ulcer is 
denied.

Entitlement to service connection for pneumonia is denied.

Entitlement to service connection for a prostate condition is 
denied.


REMAND

In the August 2008 remand, the Board ordered that 
examinations be conducted to determine whether service 
connection was warranted on a secondary basis.  While the 
case was in remand status, service connection for malaria was 
granted.  Review of the file reveals the Veteran's repeated 
argument that the remaining disabilities for which he seeks 
service connection are residuals of his in-service malaria.  
The November 2008 examiner should be requested to render an 
opinion regarding whether the Veteran's claimed hypertension, 
hemorrhoids, stress ulcer, pneumonia, and prostate condition 
were caused or aggravated by the service-connected malaria.

In light of the above discussion, the Board has determined 
that additional development is necessary.  Accordingly, the 
case is REMANDED for the following action:

1.  Return the claims file to the 
November 2008 VA examiner so that she may 
address the question of whether the 
Veteran's claimed conditions are related 
to his service-connected malaria.  If 
that examiner is unavailable, schedule 
the Veteran for appropriate VA 
examinations to address the question of 
whether his claimed hypertension, 
hemorrhoids, stress ulcer, pneumonia, and 
prostate condition are secondary to his 
service-connected malaria.

Upon review of the claims file (and 
examination of the Veteran, should 
additional examinations be necessary), 
the examiner should specifically state 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the claimed conditions are related 
the Veteran's service-connected malaria 
(this includes cause or aggravation).  

A complete rationale, based on a 
discussion of pertinent evidence in the 
record, should accompany any opinion 
provided.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


